Citation Nr: 0900633	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-21 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as psychosis.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq. 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 

In July 2005, the Board denied the veteran's application to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a November 2007 memorandum decision, 
vacated the Board's decision insofar as it determined that 
the veteran had not submitted new and material evidence to 
reopen his psychiatric disorder claim and remanded the case 
to the Board for action consistent with the memorandum 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is required, as the veteran has not 
been provided with notice that complies with the Veterans 
Claims Assistance Act of 2000 (VCAA), as contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen. With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The appellant's claim of service connection for an acquired 
psychiatric disorder was denied by unappealed RO decisions in 
September 1978, August 1980, March 1982, and most recently, 
in July 1993.  The appellant subsequently filed a claim to 
reopen in November 2001.  The April 2002 notice letter sent 
to the veteran did not advise him of the basis for the prior 
final denial, nor did it notify him of the evidence and 
information necessary to establish entitlement to service 
connection for an acquired psychiatric disorder.  Given the 
deficiencies in the April 2002 letter, notice compliant with 
38 U.S.C.A. § 5103(a) and the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), should be issued before the Board 
renders a decision in this case. 

Additionally, in July 2008 the veteran's representative 
indicated that the veteran had been receiving ongoing medical 
treatment for his psychiatric disorder at the VA Medical 
Center (VAMC) in Tampa, Florida, and that he was receiving 
Social Security Administration (SSA) disability benefits as a 
result of his psychiatric disorder.  All relevant records 
should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that complies with the Court's decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
specifying the basis for the previous 
denial in July 1993, the evidence and 
information that is necessary to reopen 
the claim, and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for 
the benefit that is being sought.  

2.  Make arrangements to obtain the 
veteran's treatment records for a 
psychiatric disorder from the Tampa VAMC, 
dated from June 2002 forward.

3.  Make arrangements to obtain from SSA 
copies of all the documents or evidentiary 
material that were used in considering the 
veteran's claim for disability benefits.

4.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

